Citation Nr: 0928604	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for degenerative disc 
disease of the lumbar spine has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from October 1977 to 
November 1987.

A claim for service connection for degenerative disc disease 
of the lumbar spine was previously denied by the RO in 
December 1997.  Although notified of the denial, the Veteran 
did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO, inter alia, 
determined that new and material evidence to reopen the 
Veteran's claim for service connection for degenerative disc 
disease of the lumbar spine had not been received.  In June 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2006.

The Board notes that the Veteran submitted additional 
evidence to the RO in January 2009; this evidence was 
forwarded to the Board.  In July 2009, the Veteran's 
representative waived RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In December 1997, the RO denied service connection for 
degenerative disc disease of the lumbar spine.  Although 
notified of the denial later in December 1997, the Veteran 
did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
December 1997 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for degenerative disc disease of the 
lumbar spine, or raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision in which the RO denied 
service connection for degenerative disc disease of the 
lumbar spine is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's December 1997 denial 
is not new and material, the criteria for reopening the claim 
for service connection for degenerative disc disease of the 
lumbar spine are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to request to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also provided the 
definition of new and material evidence and notified the 
Veteran of the reason why his claim for service connection 
for degenerative disc disease of the lumbar spine had 
previously been denied.  The May 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the August 2004 letter.  

The Board notes that in a January 2007 post-rating letter the 
RO notified the Veteran regarding the assignment of 
disability ratings and effective dates.  However, the timing 
of this notice-after the last adjudication of the claim-is 
not shown to prejudice the Veteran.  Because the Board herein 
denies the request to reopen, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file since the December 
1997 RO denial consists VA and private treatment records.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine in December 1997. 

The evidence of record at the time consisted of service 
treatment records showing no diagnosis or treatment for 
degenerative disc disease of the lumbar spine during service.  
The evidence also included private treatment records and the 
reports of several VA examinations.  VA examinations from 
1988, 1989, and 1991 were negative for any degenerative or 
traumatic changes to the lumbar spine, and X-rays were 
normal.  The first diagnosis of degenerative disc disease of 
the lumbar spine was in a private treatment record and x-ray 
report from 1994.  The evidence also included private 
treatment records from 1994 through 1997 showing current 
diagnosis and treatment for degenerative disc disease of the 
lumbar spine.

The basis for the RO's denial of service connection for 
degenerative disc disease of the lumbar spine was that the 
evidence did not show a relation between the Veteran's 
current disability and service.

The Veteran did not initiate an appeal with the December 1997 
RO decision.  See 38 C.F.R. § 20.200 (2008).  The RO's 
December 1997 decision is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

The Veteran sought to reopen his previously denied claim in 
August 2004.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
December 1997 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since December 
1997 includes VA and private treatment records from 2003 
through 2005; the report of the January 2006 informal RO 
conference; and several statements by the Veteran, and those 
provided by his representative, on his behalf.

The Board notes that the medical evidence received since the 
December 1997 rating decision reflects current degenerative 
disc disease of the lumbar spine.  There is no medical 
evidence linking the Veteran's current disability to service-
the basis for the last prior final denial.  Thus, the new 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.

Moreover, as evidence of current degenerative disc disease of 
the lumbar spine was of record at the time of the December 
1997 rating decision, to the extent that records of VA and 
private treatment associated with the claims file show only a 
continuing diagnosis of degenerative disc disease of the 
lumbar spine since that denial, these records are cumulative 
and redundant, and therefore, do not constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  

In addition to the medical evidence, the Board has considered 
the Veteran's contentions-advanced in written statements 
provided by him and his representative-that his degenerative 
is disease of the lumbar spine is related to the problems he 
experienced with his back during service.  However, as 
laypersons without the appropriate medical training and 
expertise, neither the Veteran nor his representative is 
competent to render a probative opinion on a medical matter-
to include the matter of etiology (here, relationship between 
the disability and service).  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Therefore, where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
degenerative disc disease of the lumbar spine are not met, 
and the December 1997 RO denial of the claim remains final.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
Veteran's request to reopen the claim for service connection 
for degenerative disc disease of the lumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


